
	
		II
		Calendar No. 55
		110th CONGRESS
		1st Session
		S. 219
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Enzi (for himself
			 and Mr. Thomas) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			February 17, 2007
			Committee discharged; ordered to be placed on the
			 calendar
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 152 North 5th Street in Laramie, Wyoming, as the Gale
		  W. McGee Post Office.
	
	
		1.Gale W. McGee Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 152 North 5th Street in Laramie, Wyoming, shall be known and
			 designated as the Gale W. McGee Post Office.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Gale W. McGee Post Office.
			
	
		February 17, 2007
		Committee discharged; ordered to be placed on the
		  calendar
	
